            Case 1:19-cv-00750-CJN Document 17 Filed 11/08/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT
                        COURT FOR THE DISTRICT OF COLUMBIA


                                                     )
WOODLAND DRIVE LLC,                                  )
                                                     )
                Plaintiff,                           )
                                                     )
       v.                                            )   Case No. 1:19-cv-00750-CJN
                                                     )
JAMES COURTOVICH,                                    )
                                                     )
                Defendant.                           )
                                                     )

                     DEFENDANT’S SURREPLY IN OPPOSITION
                 TO PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

       In response to the Court’s Order of October 31, 2019, and in support of Defendant James

Courtovich’s (“Defendant”) Opposition to Plaintiff Woodland Drive LLC’s (“Plaintiff) Motion

For Default Judgment, Defendant provides the following information. Defendant has been a

resident of South Carolina since 2017. See Attached Exhibit 1, Declaration of James Courtovich.

He obtained his driver’s license from South Carolina on February 2, 2017. See Attached Exhibit

2. His principal place of residence for state income tax was South Carolina in 2018, and it will

be in 2019. See Attached Exhibit 1, ¶ 2. His automobile is registered in South Carolina, and he

pays a property tax to the state on it. See Attached Exhibit 3.

       Further, in its reply, Plaintiff makes an assumption of fact that is not supported by the

facts in this matter. In its Reply at page 5, Plaintiff asserts that the fact “that Defendant

Courtovich’s counsel states…that Defendant Courtovich chose not to open the package does

not…defeat service.”         This is an incorrect statement.   In his opposition, through counsel,

Defendant stated that Mr. Zeleny “did not know what was in the envelope and never looked at
           Case 1:19-cv-00750-CJN Document 17 Filed 11/08/19 Page 2 of 3



what was inside the envelope,” which is what Mr. Zeleny told Defendant’s counsel.1 More

importantly, Mr. Zeleny never gave the envelope to Defendant or even made him aware of it.

See Attached Exhibit 1, ¶ 4.

        WHEREFORE, Defendant respectfully requests that the Court deny Plaintiff’s Motion

For Default Judgment.

                                                           Respectfully Submitted,

                                                           /s/ Russell D. Duncan
                                                           Russell D. Duncan (DC Bar No. 366888)
                                                           Alexander R. Green (DC Bar No. 1017781)
                                                           Clark Hill PLC
                                                           1001 Pennsylvania Avenue, N.W.
                                                           Suite 1300 South
                                                           Washington, DC 20004
                                                           Telephone: (202) 640-6657
                                                           Facsimile: (202) 552-2377
                                                           Email:         rduncan@clarkhill.com
                                                                          agreen@clarkhill.com




1
  In its Reply, Plaintiff also states that a “copy of the service package was forwarded to his counsel….”
Reply at 5. However, what Plaintiff omits from this statement is that Defendant’s counsel, who now
represents him is this lawsuit, did not represent Defendant with respect to the lawsuit at that time, and told
Plaintiff’s counsel that he could not accept service of the Complaint because he had no authority to do so.
Counsel had not then been engaged to represent Defendant in the lawsuit, and both his prior firm’s rules
and the best practices under the Maryland Bar rules require that counsel have an engagement letter prior
to beginning a representation. Defendant subsequently did engage counsel at his new firm to represent
him in this matter.
                                                      2
           Case 1:19-cv-00750-CJN Document 17 Filed 11/08/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of November, 2019, a true and correct copy of the

above and foregoing Defendant’s Surreply In Opposition To Plaintiff’s Motion For Default

Judgment was electronically filed with the Clerk of the Court through the CM/ECF system,

which will send notice to the following counsel of record:

                 Andrew N. Cook, Esq
                 K&L Gates LLP
                 1601 K Street, N.W.
                 Washington, DC 20006




                                                    /s/ Russell D. Duncan
                                                    Russell D. Duncan




                                                3
222647531.2 J0569/389170
